DETAILED ACTION

Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Drawings
Figures 4 and 5 should be designated by a legend such as --Prior Art-- because only that which is old is illustrated.  See MPEP § 608.02(g).  Corrected drawings in compliance with 37 CFR 1.121(d) are required in reply to the Office action to avoid abandonment of the application. The replacement sheet(s) should be labeled “Replacement Sheet” in the page header (as per 37 CFR 1.84(c)) so as not to obstruct any portion of the drawing figures. If the changes are not accepted by the examiner, the applicant will be notified and informed of any required corrective action in the next Office action. The objection to the drawings will not be held in abeyance.

Claim Rejections - 35 USC § 102
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status. 

The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.


Claims 1, 9, 10, and 14-20 are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Meisenberg et al. (US 10,008,064).

Regarding claim 1, Meisenberg et al. discloses an integrated magnetometer (see Fig. 2) comprising: at least one field sensor unit (elements 3a, 3b, Fig. 2) including a first transducer element for generating, in response to a detected magnetic field, a first electrical output signal (see col. 9, lines 51-67), and at least one gradient sensor unit (element 2, Fig. 2) including at least a pair of second transducer elements (element 7, Fig. 7) which are arranged to detect the magnetic field at two different locations and adapted to generate, in response to the detected magnetic field, a second electrical output signal (see col. 5, lines 43-50).
Regarding claim 9, Meisenberg et al. discloses an integrated magnetometer, wherein the first transducer element includes two magnetoresistive elements which are positioned adjacent to each other and which are electrically connected to form a half bridge (see col. 5, lines 34-42).
Regarding claim 10, Meisenberg et al. discloses an integrated magnetometer, wherein the two second transducer elements the at least one gradient sensor unit include one magnetoresistive element each, which are positioned distanced from each other and are electrically connected to form a half bridge (see col. 5, lines 34-42).
Regarding claim 14, Meisenberg et al. discloses a method of detecting a magnetic field using an integrated magnetometer (see Fig. 2) having a field sensor unit (elements 3a, 3b, Fig. 2) and a gradient sensor unit (element 2, Fig. 2) comprising the steps of: with the field sensor unit, measuring a magnetic field strength at a first position of the integrated magnetometer and generating an absolute output signal (see col. 9, lines 51-67); with the gradient sensor unit, measuring the magnetic field strength at a second and a third position of the integrated magnetometer and calculating a differential signal (see col. 5, lines 43-50); and evaluating the absolute output signal and the differential signal to generate a combined output signal (see col. 9, lines 51-67).
Regarding claim 15, Meisenberg et al. discloses a method, wherein the step of measuring the magnetic field strength at the first position (see col. 9, lines 51-67) and the step of measuring the magnetic field strength at the second and the third position are performed simultaneously (see col. 5, lines 43-50).
Regarding claim 16, Meisenberg et al. discloses a method, wherein the magnetic field to be detected is movable with respect to the integrated magnetometer (see col. 5, lines 3-22).
Regarding claim 17, Meisenberg et al. discloses a method, further comprising the step of generating a quality signal indicative of the quality of the measurement by comparing the absolute output signal and the differential signal (see col. 6, lines 3-38).
Regarding claim 18, Meisenberg et al. discloses a method, wherein the combined output signal is a reconstructed field signal which is corrected by cancelling interferences (see col. 9, lines 51-67).
Regarding claim 19, Meisenberg et al. discloses a method, wherein the magnetic field to be detected is generated by a magnetic safety feature of a document (see col. 5, lines 3-22).
Regarding claim 20, Meisenberg et al. discloses a method, wherein a plurality of groups formed by first and second transducer elements of the integrated magnetometer is used to measure a plurality of signal channels (see Fig. 7).

Claims 1-5, 7, and 10-13 are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Capriotti et al. (US 5,910,774).

Regarding claim 1, Capriotti et al. discloses an integrated magnetometer (element 10, Fig. 4) comprising: at least one field sensor unit (element 30, Fig. 5) including a first transducer element (elements 50, 51, Fig. 4) for generating, in response to a detected magnetic field, a first electrical output signal, and at least one gradient sensor unit (element 28, col. 6, line 23) including at least a pair of second transducer elements (elements 32-35, Fig. 4) which are arranged to detect the magnetic field at two different locations and adapted to generate, in response to the detected magnetic field, a second electrical output signal (see col. 7, lines 41-58).
Regarding claim 2, Capriotti et al. discloses an integrated magnetometer, wherein the first and second transducer elements are formed on a common substrate (element 26, Fig. 5) and are encompassed by a common protective layer and/or housing (element 20, Fig. 3a).
Regarding claim 3, Capriotti et al. discloses an integrated magnetometer, wherein the first transducer element and/or the pair of second transducer elements include at least one magnetoresistive element (i.e., GMR sensors, Fig. 5).
Regarding claim 4, Capriotti et al. discloses an integrated magnetometer, wherein the first transducer element is arranged between the pair of second transducer elements, the first and second transducer elements being aligned to form a first transducer group (see Fig. 4).
Regarding claim 5, Capriotti et al. discloses an integrated magnetometer, wherein at least one further transducer group is arranged on the common substrate (see Fig. 4).
Regarding claim 7, Capriotti et al. discloses an integrated magnetometer, wherein the housing is a surface mounted technology compatible housing (see Figs. 3 and 4).
Regarding claim 10, Capriotti et al. discloses an integrated magnetometer, wherein the two second transducer elements the at least one gradient sensor unit include one magnetoresistive element each, which are positioned distanced from each other and are electrically connected to form a half bridge (see col. 7, lines 41-58).
Regarding claim 11, Capriotti et al. discloses a magnetometer (element 10, Fig. 4) comprising: a housing (element 20, Fig. 3a); a substrate (element 26, Fig. 4) arranged within the housing; at least one field sensor unit (element 30, Fig. 5) including a first transducer element (elements 50, 51, Fig. 4) formed on the substrate for generating, in response to a detected magnetic field, a first electrical output signal, and at least one gradient sensor unit (element 28, col. 6, line 23) including a pair of second transducer elements (elements 32-35, Fig. 4) formed on the substrate and arranged to detect the magnetic field at two different locations and adapted to generate, in response to the detected magnetic field, a second electrical output signal (see col. 7, lines 41-58).
Regarding claim 12, Capriotti et al. discloses a magnetometer, wherein the first transducer element and/or the pair of second transducer elements include at least one magnetoresistive element (i.e., GMR sensors, Fig. 5).
Regarding claim 13, Capriotti et al. discloses a magnetometer, wherein the first transducer element is arranged between the two second transducer elements of the pair of second transducer elements, the first and second transducer elements being aligned to form a first transducer group (see Fig. 4).

Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claim 8 is rejected under 35 U.S.C. 103 as being unpatentable over Capriotti et al. (US 5,910,774).

Regarding claim 8, even assuming arguendo, without conceding, that Capriotti et al. does not disclose the substrate including electronic components for protecting the sensor and/or electronic components for performing signal processing, the examiner takes official notice of the fact that this feature is well known in the art. Therefore, it would have been obvious to one with ordinary skill in the art before the effective filing date of the claimed invention to apply a known technique to a known device ready for improvement to yield predictable results, such as, preventing damage to the circuit or for calibration purposes.

The prior art made of record and not relied upon is considered pertinent to applicant's disclosure.
Brunson et al. (US 7,501,815) discloses a combined magnetic field gradient and magnetic field strength sensor.

Allowable Subject Matter
No art has been found for a prior art rejection of claim 6 at this time.

Contact Information
Any inquiry concerning this communication or earlier communications from the examiner should be directed to MILTON GONZALEZ whose telephone number is (571)270-7914. The examiner can normally be reached 8:00 AM - 5:00 PM.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, WALTER LINDSAY can be reached on (571) 272-1674. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.



/WALTER L LINDSAY JR/Supervisory Patent Examiner, Art Unit 2852                                                                                                                                                                                                        
/M.G/Examiner, Art Unit 2852                                                                                                                                                                                                        
5/21/2022